Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed July 28, 2022 has been received and entered.  With the entry of the amendment, claims 2-3, 6, 9-10, 12-15, 17-18 and 22 are canceled, claims 1, 4, 5, 7, 8, 11, 16 and 19-21 are pending for examination.
 
Drawings
The replacement drawing filed November 24, 2021 has been approved.

Specification
The objection to the disclosure as to the use of Fig. 1 is withdrawn due to the corrections provided November 24, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The rejection of claims 1-8, 11, 16 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendments and arguments provided July 28, 2022. 


The rejection of claims 1-8, 11, 16 and 19-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments and arguments provided July 28, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/040636 (hereinafter ‘636) in view of EITHER (1) Lee et al (US 2012/0170171) OR (2) CN 106835067 A (hereinafter ‘067) and Baksay (US 3826124), and further in view of KR 101400899 B1 (hereinafter ‘899), Ryu et al (US 2014/0242496), Zhang et al (US 2016/0311688), Cardenas et al (US 2015/0118411), Lye et al (US 2006/0121080) and Newkirk et al (US 5163499).
Claim 1: ‘636 teaches a method of preparing a graphene coating of reduced graphene oxide on a surface that can be a metal surface of a metal substrate/sample, such as steel (an alloy), copper or aluminum, but metal is generally taught, and the substrate can be a sheet for example or also 3D structures (page 3, lines 1-25, page 7, lines 1-30, page 8, lines 20-30, page 13, lines 18-20), where the process includes providing a substrate, and applying  a graphene oxide aqueous dispersion to the substrate, where the application can be by immersion (dip coating) or spraying (page 7, line 5 through page 8, line 30, page 14, lines 25-30).  Where since the application can be by immersion and the substrate can be a metal sheet or foil, it would be understood that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aqueous liquid dispersion would predictably and acceptably cover inner and outer surfaces of the sheet or foil, as a sheet or foil would be understood to have at least inner and outer surfaces and immersion would conventionally cover both surface.  ‘636 further indicates baking/drying the covered substrate (page 14, lines 25-30).  ‘636 further indicates performing a reduction treatment to the baked/dried substrate to form a reduced graphene oxide, which would result in a graphene material coating (page 9, lines 5-30, page 14, line 30 through page 15, line 15, page17, lines 1-6).  ‘636 further indicates that after the reducing treatment, the substrate would be removed (taken out) from the reducing treatment solution (since was immersed, and further treatment provided to remove material) and given a further cleaning with a cleaning agent to give the final graphene coated substrate (page 14, line 30 through page 15, line 5).
(A) As to the substrate being a titanium alloy having a sheet shape or a zirconium alloy having a tube shape,
(A)(1) Using Lee: Lee further provides that it can be desired to provide a graphene oxide deposition onto a substrate using a graphene oxide ink, where the deposited graphene oxide is reduced to graphene, for making electrical components, for example (abstract), where the substrate can be any material and include titanium, silver and nickel, for example (0033), where an example is made of applying the ink to a Ti foil (sheet) and then reducing the graphene oxide (0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 to specifically provide that the substrate is a titanium or titanium alloy sheet as suggested by Lee with an expectation of desirable use for electrical components, since ‘636 indicates metal, including alloy example, can be generally used as the substrate and can be in sheet form, onto which graphene oxide is applied and reduced, and Lee would indicate metals such as titanium can be used in sheet form a desirable substrates to which graphene oxide is applied and reduced for making electrical components, and since Lee also indicates generally any substrate can be used and notes other metals can also be used, it also would have been understood that a titanium alloy of titanium and the other known metals for use would be predictably and acceptably also used.
(A)(2) Using ‘067 and Baksay, ‘067 further indicates that a substrate onto which it is desired to provide graphene coatings is a zirconium alloy fuel cladding for nuclear elements to help provide corrosion resistance (note 0005-0007).  Baksay further describes how zirconium alloy in the form of tubes is conventionally used as fuel cladding in nuclear reactors (column 2, lines 34-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 to use as the substrate a zirconium alloy tube as suggested by ‘067 and Baksay in order to provide desirable protection to zirconium alloy fuel cladding, since ‘636 indicates metal, including alloy example, can be generally used as the substrate and can be in 3D form, onto which graphene oxide is applied and reduced to give graphene coating, and ‘067 notes that a metal alloy surface onto which it is desirable to provide a graphene coating for corrosion protection would be a zirconium alloy nuclear fuel cladding, where Baksay would further indicate that such zirconium alloy nuclear fuel cladding is conventionally provided in tube form.  Furthermore, the described immersion for applying the graphene oxide solution from ‘636 would be understood to cover inner and outer surfaces of the tube, as Baksay would indicate hollow tube (note the wall thicknesses) (column 2, lines 25-45).
(B) As to specifically providing a pretreated substrate and a graphene oxide aqueous solution of the dispersed graphene oxide, ‘899 further describes a treatment for coating a steel (metal alloy) substrate with a graphene oxide and then providing a reducing treatment to the graphene oxide which can be done with reducing agent (0047-0052, 0054, for example), where it is describes that the graphene oxide can be provided for coating by dispersing the graphene oxide in an aqueous solution, giving a graphene oxide aqueous solution (0011, 0035, 0067, for example).  Furthermore, ‘899 indicates that it can be desirable to pretreat the substrate before applying the graphene oxide solution to help improve adhesion, describing providing an ozone pretreatment (0037, 0067, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of EITHER (1) Lee OR (2) ‘067 and Baksay to use the graphene oxide aqueous dispersion as an aqueous solution and to pretreat the substrate by ozone treatment, for example, to improve adhesion as suggested by ‘899, since both references are concerned with providing aqueous dispersed graphene oxide to a substrate and further reducing the applied graphene oxide and describe substrates of steel (alloys), and ‘899 further indicates that such aqueous dispersed graphene oxide can be conventionally provided as a graphene oxide aqueous solution and that it is desirable to further pretreat the steel alloy substrate with an ozone pretreatment before applying the graphene oxide to improve adhesion, and it is understood that the benefits would apply to other metal substrates, which are also known to react to oxygen.
(C) As to baking and drying the sample covered with graphene oxide aqueous solution at 90 degrees C for 24 hours to volatilize all the water in the aqueous solution on the sample surface,  ‘636 exemplifies a drying temperature of 150 degrees C  and vacuum (so low pressure) environment and evaporate water (page 14, lines 25-30).  Furthermore, ‘899 describes drying after coating naturally in room temperature for more than 6 hours (0067, and since naturally, would be understood to be at atmospheric pressure, or at least be suggested to be at this pressure with an expectation of predictably acceptable results, since no other pressure referred to).  Therefore, it is further indicated that temperature for drying can be varied and time for drying can be varied and pressure for drying can be varied, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the process from the combined references to optimize the conditions of time and temperature and pressure to give the desired drying, and as a result get the times of and temperature of claim 1, where it would be understood that all the water in the aqueous solution would be volatilized since the desire is to evaporate the water.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to performing a microwave reduction treatment on the baked/dried metal sample/substrate, at 500-1000 W, reduction temperature of 80 degrees C, and reduction time of 2 hours,  ‘636 describes immersing the substrate in a reducing agent solution for reducing the graphene oxide (page 14, line 30 through page 15, line5, page 9, lines 5-30, for example), where the substrate would be the baked/dried metal sample/substrate as discussed above. ‘899 describes how a reduction of graphene oxide with reducing agent can be done at 35-45 degrees C for 3-24 hours (note 0054) and also describes thermal reduction at 150-800 degrees C in an argon atmosphere (note 0055). Ryu further describes how reducing of graphene  oxide to be graphene can be performed by various processes, including chemical (with reducing agent) or microwave hydrothermal reducing method (0109-0110), where the microwave process may be done with or without a reducing agent, and can reduce the graphene oxide film at a faster rate than a general chemical reducing method (0113), and gives a specific example of providing a graphene oxide containing solution with reducing agent added (hydrazine) and in the presence of the hydrazine also providing a hydrothermal reaction by using a microwave device at a temperature of 160 degrees C for 10 minutes to reduce the graphene oxide to provide graphene (0117, 0119, 0120, 0110).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  EITHER (1) Lee OR (2) ‘067 and Baksay, and further in view of  ‘899  to also provide a microwave reduction treatment at the same time as providing the immersion treatment with the reducing agent solution for reducing the graphene oxide to graphene as suggested by Ryu to provide a desirably faster reduction, as ‘636 indicates providing reducing the graphene oxide by immersion in a solution of reducing agent, and Ryu teaches that providing microwave treatment provides faster graphene oxide reduction that chemical reducing (reducing agent use) in general, and gives an example of simultaneous use in solution of reducing agent and microwave treatment for graphene oxide reduction to graphene.
Additionally, as to the conditions of microwave treatment, as to the microwave treatment temperature and reduction time, and the reducing agent of ascorbic acid, ‘636 describes using ascorbic acid reducing agent solution (page 14, line 30 through page 15, line 2, and page 9, lines 5-20) and notes providing ascorbic acid reducing agent solution as aqueous (page 9, lines 20-21).  ‘899 describes how a reduction of graphene oxide with reducing agent can be done at 35-45 degrees C for 3-24 hours (note 0054) and also describes thermal reduction at 150-800 degrees C in an argon atmosphere (note 0055). Ryu describes using microwave treatment at 100 degrees C or more (0113), with an example at 160 degrees C(0120), and gives an example time of 10 minutes using a microwave device (0120) and notes generally faster than a general chemical reducing method alone (0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and time of treatment for the specific solution and material being treated, giving a value in the claimed range for the temperature and time, noting a ‘899 exemplifies temperatures as low as 35 degrees C and times from 3-24 hours without the microwave, and higher temperatures described with a microwave and giving shorter times that without microwave, and while temperatures of 100 degrees C or more are described for the microwave by Ryu, since reduction can occur at a temperature as low as 35 degrees C, for example, it would have been obviously and predictably expected that a temperature of 80 degrees C and time of 2 hours would also be acceptable. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, as to the microwave power, and putting the sample/substrate in a container with the reducing agent, and putting the container in a microwave, ‘636 indicates immersing the baked/dried substrate/sample in reducing agent for reduction (page 9, lines 30-31), and therefore, it would be understood by one of ordinary skill in the art that a container of some sort would be needed to hold the reducing agent/solution and the sample/substrate or the solution would unable to be contained to immerse the substrate/sample.  Furthermore, as to the microwave power and putting the container in a microwave, Zhang describes how graphene oxide can be combined with a solution with reducing agent, including ascorbic acid, and this also treated with a microwave in a microwave oven (microwave) to reduce to graphene, where the power used can be 400-900 W, such as 900 W (note 0024-0027, 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of  ‘899 and Ryu to further put the container with reducing agent and baked/dried substrate/sample into a microwave (microwave oven) at a power of 900 W, for example, as suggested by Zhang to provide a desirable microwave treatment, since ‘636 and Ryu would suggest treating the container with reducing agent solution and baked/dried substrate/sample with microwaves from a microwave device, and Zhang would further the conventionality of treating a solution with graphene oxide and reducing agent for reduction with microwaves by using a power of 900 W and treatment in a microwave oven.
(E) As the pretreating including cleaning the metal surface as claimed, ‘636 notes using a steel (alloy) substrate (page 13, lines 18-20) and metal sheets or 3D surfaces in general (page 8, line 25).  ‘899 notes desire to protect a metal substrate with reduced graphene coating (0011).   Lee and ‘067/Baksay also indicate the desire to apply graphene coatings to metal surfaces.  Cardenas teaches a reduced graphene oxide coating can be desirably provided on stainless steel (so metal alloy surface) (note abstract, 0052), where it is further indicated that it is  desirable to clean the substrate before treatment to remove surface oils, greases and other contaminants (0062),  and a further cleaning is described as sonication in ethanol before applying the reduced graphene coating (0089-0092).  Lye further describes that cleaning of metal surfaces , such as stainless steel, before coating, can be provided using substances such as ethanol, acetone, for example, with ultrasonic methods (0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of ‘899, Ryu and Zhang to provide ultrasonically cleaning the metal substrate such as Ti alloy or Zr alloy with a solvent of ethanol or acetone, and immersion in the solvent before graphene oxide coating as suggested by Cardenas and Lye with an expectation of providing a desirably cleaned surface, as ‘636 notes metal or steel substrates, ‘899 notes stainless steel  (alloy) substrates, Cardenas notes that stainless steel, for example, can be cleaned before applying reduced graphene coatings, and describes cleaning in ethanol with sonication, suggesting immersing as the cleaning is in the solvent, and Lye generally notes how metals including stainless steel can be cleaned with ultrasonic and with ethanol or acetone solvents, indicating that the sonication would be acceptably ultrasonic, for example, and understood to provide the desirable cleaning surfaces for metals in general include the Ti alloy/Zr alloy of Lee OR ‘067 and Baksay.
Additionally, as to the two part cleaning, with ethanol/ultrasonic and either potassium hydroxide or sodium hydroxide/ultrasonic, Lye describes that before coating, the metal substrate can be processed/cleaned/pretreated with ultrasonic methods and materials such as ethanol and inorganic bases such as sodium hydroxide or potassium hydroxide (0198). ‘636 notes cleaning with water and ethanol (page 15, lines 1-5). Newkirk notes how when preparing a metal substrate (metal matrix composite box) for plating (coating), the process can include a degreasing using an ultrasonic bath of ethanol, and a further treatment in a 2.5 % NaOH solution (and also 75:25 concentrated NaOH solution with sodium fluoride) and also rinsing with deionized water (column 46, lines 40-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of ‘899, Ryu, Zhang, Cardenas and Lye that the substrate would also be successfully cleaned and prepared for coating with a process that includes immersing in an ethanol solution with ultrasonic cleaning and then further immersing in a NaOH or KOH solution with ultrasonic cleaning as suggested by Newkirk, since Cardenas and Lye indicate cleaning can be provided ultrasonically with ethanol treatment as discussed above, and ‘636 also notes ethanol and water can be used for cleaning, suggesting an ethanol solution can be acceptably used, and Newkirk further suggests an initial ethanol ultrasonic cleaning that would be immersing as in the bath, and Lye also notes that pretreatments with ultrasonic can use inorganic bases like NaOH and KOH, and Newkirk suggests how there can be further treatment in (so immersing) an NaOH solutions, indicating the processes of Lye can be used in combined steps, and since Lye also indicates ultrasonic use and it is  indicated known to use ultrasonic cleaning (with ethanol) in Newkirk, it would also be suggested that the ultrasonic treatment can be used with NaOH solution, and also that the same process used with KOH solution instead of NaOH solution, given the similar use of both materials by Lye.
Claims 4, 5, 7, 8, as to the concentration of the NaOH or KOH solutions, Lye generally describes 2.5% NaOH or concentrated NaOH as discussed above.  However, it further would have been obvious to optimize the concentration of the NaOH or KOH to provide the desired pretreatment cleaning, giving values in the claimed range, noting MPEP 2144.05(II)(A):”Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, where here no showing of criticality has been made.
Claim 16: ‘636 indicates that the cleaning agent can be water and ethanol (page 9, lines 1-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of EITHER (1) Lee OR (2) ‘067 in view of Baksay, further in view of ‘899, Ryu, Zhang, Cardenas, Lye and Newkirk, as applied to claims 1, 4, 5, 7, 8 and 16 above, and further in view of Ro et al (US 2015/0060869).
Claim 11: As to the immersion  time of the sample/substrate in the graphene oxide aqueous solution, ‘636 as discussed for claim 1 above, indicates immersion can be used, but does not give a time.  Ro describes applying a graphene oxide aqueous solution onto a substrate by immersion of the substrate in the solution, and indicates time would be 15-60 minutes to coat the substrate (note 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of ‘899, Ryu, Zhang, Cardenas, Lye and Newkirk to provide the sample/substrate immersion in the graphene oxide aqueous solution for 15-60 minutes to provide the desired coating as suggested by Ro with an expectation of predictably acceptable results, since ‘636 would indicate the graphene oxide layer can be applied by immersion and Ro would indicate a conventionally known immersion time for similar such coating can be 15-60 minutes.  This would overlap the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of ‘899, Ryu and Zhang, Cardenas, Lye and Newkirk as applied to claims 1, 4, 5, 7, 8 and 16 above, and further in view of Ro et al (US 2015/0060869) and specifically ‘067 and Baksay.
Claim 19: As discussed for claim 1 above, with the teaching of ‘067 and Baksay, the coating of a zirconium alloy having a hollow tube shape would be provided, where Cardenas, Lye and Newkirk as discussed for claim 1 above, would indicate the immersing and ultrasonically cleaning with the solvent of ethanol solution followed by immersing and ultrasonically cleaning with the solvent of NaOH or KOH solution as claimed (so cleaning inner and outer surfaces), and as from the suggestion as discussed for claim 1, immersing in aqueous graphene oxide solution that would completely cover inner and outer surfaces of the alloy tube (at least suggested to completely cover, by the immersion and the desire for complete protection of the tube by covering all of it with the coating), baking and drying at the time and temperature claimed to volatilize all the water in the solution, putting the baked and dried alloy in a container with reducing agent of  ascorbic acid, placing the container into a microwave for microwave reduction to obtain a microwave reduced zirconium alloy at the time and temperature claimed, and at the 500 W power (from the optimization of the power range taught by Zhang of 400-900 W), taking out the microwave  reduced zirconium alloy and cleaning with a cleaning agent to obtain the coated article, where furthermore,
(A) As to the immersion in the solution with a mass fraction of 1.5 wt% of graphene oxide, this would be suggested by ‘636, which notes the use of 0.5 to 2.0 wt% graphene oxide concentration in the solution, for example (page 8, lines 4-10), and it would have been obvious to optimize form this range, giving an amount in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, as to the time of immersion, ‘636 as discussed for claim 1 above, indicates immersion can be used, but does not give a time.  Ro describes applying a graphene oxide aqueous solution onto a substrate by immersion of the substrate in the solution, and indicates time would be 15-60 minutes to coat the substrate (note 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘067, Baksay, ‘899, Ryu, Zhang, Cardenas, Lye and Newkirk to provide the sample/substrate immersion in the graphene oxide aqueous solution for 15-60 minutes to provide the desired coating as suggested by Ro with an expectation of predictably acceptable results, since ‘636 would indicate the graphene oxide layer can be applied by immersion and Ro would indicate a conventionally known immersion time for similar such coating can be 15-60 minutes.  This would overlap the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(B) As to the baking and drying in an inert atmosphere, ‘636 notes baking and drying in a vacuum (page 14, lines 25-30).   ‘899 also notes heat treatments (here done for reduction) in inert atmospheres of argon (note 0054, 0055).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘067, Baksay, ‘899, Ryu, Zhang, Cardenas, Lye, Newkirk and Ro to provide the baking and drying in an inert atmosphere of argon as described by ‘899 with an expectation of predictably acceptable results, since ‘899 shows that inert atmospheres are also conventionally used to heat treat and would, like a vacuum, prevent exposure to the outside atmosphere.
(C) As to the cleaning after reduction using solvents of water, ethanol and acetone, ‘636 notes a combination of water and ethanol (note page 15, lines 1-5).  As to the further use of acetone, Lye notes how ethanol and acetone can be conventionally similarly used for cleaning (0198), and therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ethanol and acetone would predictably and acceptably be used with the water for cleaning, since both ethanol and acetone are similarly used. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of EITHER (1) Lee OR (2) ‘067 and Baksay, further in view of ‘899, Ryu and Zhang, Cardenas, Lye and Newkirk as applied to claims 1, 4, 5, 7, 8 and 16 above, and further in view of specifically Lee.
Claim 20: As discussed for claim 1 above, with the teaching of Lee, the coating of a titanium alloy having a sheet shape would be provided, the immersing and ultrasonically cleaning with a solution of ethanol and then in a potassium hydroxide solution as claimed with the amount as claimed of KOH from optimization (as discussed for claim 1 and 4), where the immersing would at least suggest to cover inner and outer surfaces of the sheet so as to clean the entire sheet,  and as from the suggestion as discussed for claim 1, spraying aqueous graphene oxide solution on the alloy sheet, baking and drying to volatilize all the water in the solution, putting the baked and dried alloy in a container with reducing agent of  hydrazine as a taught possible reducing agent, placing the container into a microwave device for microwave reduction to obtain a microwave reduced zirconium alloy at the time and temperature claimed (from the optimization of temperature and time as discussed for claim 1), and at the 800 W power (from the optimization of the power range taught by Zhang of 400-900 W), taking out the microwave  reduced titanium alloy and cleaning with a cleaning agent to obtain the coated article where ‘636 would indicate using ethanol cleaning agent (note page 15, lines 1-5), where furthermore,
(A) As to the time of ethanol immersing for cleaning at lines 2-3 of the claim, Newkirk gives an example of 10 minutes for cleaning (note column 50, line 65 through column 51, line 5), but does not limit the specific time, and it would have been obvious to optimize the time for the specific article being cleaned to give the desired removal of undesired material. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, where here no showing of criticality has been made.
(B) As to the graphene solution mass fraction, ‘636 notes that there can be greater than 2.0 wt% graphene in the solution (page 8, lines 4-10).  ‘899 notes that solutions of 0.01 to 10 wt% graphene oxide can be used (note 0034).  Therefore, it would have been obvious to optimize the amount of graphene oxide present for the specific coating to be provided, giving a value in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, where here no showing of criticality has been made.
(C) As to the baking and drying temperature of 40 degrees C, time of 72 hours and low pressure environment of 0.05 Pa, as discussed for claim 1 it would have been obvious to optimize the time and temperature, giving values in the claimed range, and as to the environment ‘636 describes using a vacuum oven in general (page 14, lines 25-30), and one of ordinary skill in the art would be suggested to optimize the amount of vacuum in the oven so as to get a consistent and repeatable effect and the optimization would give a value in the claimed range.
	Claim 21: the same effects as to unevenness is expected from providing the process of claim 20, since the coating provided by following the specific teaching of claim 20 would be expected to have the same resulting properties as to unevenness and effect from electron beam radiation. Note  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered. 
(A) Note the adjustment to the 35 USC 103 rejections, due to the amendments to the claims.
(B)  As to the 35 USC 103 rejections, it is argued that the claimed process with pretreating, immersing or spraying, and baking and drying before microwave reduction provides a dry graphene oxide on the surface, which graphene oxide is then reduced to graphene by the microwave reduction, and as a result the coating is tightly bonded with the substrate, where these advantages are supported by the specification with lack of weight gain due to corrosion and no significant change in performance after 35keV electron beam irradiation, and the good uniformity of coating, etc.  It is argued that the large number of references used does not support this combination, and even if all elements are taught, the specific order of combination is not taught or motivation to combine, where Lye for example does not provide specifics on the particular method of cleaning or motivation for improving the coating result of graphene coating as in claim 1, ‘636 does not mention ultrasound, and Newkirk has multistep cleaning, but does not mention making a graphene coating, where by following the present ordered combination of steps a better graphene coating is provided.  It is also argued that the cited ‘636 and ‘899 references do not suggest the drying temperature of 90 degrees and the drying time of 24 hours.  It is also argued that the references doe not provide the power range of 500-1000 W, reduction temperature of 80 degrees C, and reduction time of 2 hours.  It is also argued that the combination of references provides a piecemeal combination, and does not show the advantages claimed.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  Applicant has argued that with providing all the steps of the invention as claimed advantageous graphene coating is provided.  However, the Examiner is of the position that a showing of criticality as to what is claimed is not made. For example, the Figure comparison and discussion at page 12 is in comparison with no graphene coating, while the primary reference to ‘636 is already directed to forming  a graphene coating. The Examiner has discussed in the rejection above why it would be suggested to provide all the features claimed, and even while various conditions have to be optimized, applicant has not shown criticality for specific amounts, temperatures, etc.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
For example, as to arguments regarding the criticality of the cleaning steps and the teaching of Lye and Newkirk, it is not shown that all steps claimed are necessary/critical features for the advantages applicant refers to.  For example, Example 1, 9 and 10 of the present specification do not require the now claimed two step cleaning with ultrasonic ethanol solution/then ultrasonic NaOH or KOH solution.  The specification at page 2 indicates the immersing and ultrasonic cleaning is merely preferable, etc.  The cited reference to Cardenas would discuss that is desirable to clean a substrate to remove surface oils, greases and contaminants before applying reduced graphene coating, indicating the desire to clean before reduced graphene coating is to be applied.  Lye and Newkirk are further cited as to known ways to clean metal surfaces, and are pertinent and relevant to applicant’s process, as indicated from Cardenas showing the use of cleaning before applying reduced graphene coatings to metal surfaces.  Thus, while they do not show reduced graphene coating, they show how to clean metal surfaces, which is also desirable. 
Furthermore, as to the arguments with regard to the drying temperature and time, in claim 1, applicant now claims a temperature of 90 degrees and a drying time of 24 hours, while ‘636 and ‘899 do not alone give the exact temperatures and times, it would be understood from the references that temperature and time for drying can be varied, and it would have been suggested to optimize the time and temperature, giving values in the claimed range. Note the citation of In re Aller.  Applicant has made no showing that a temperature of 90 degrees and a drying time of 24 hours is critical, where for example, the specification actually indicates a broad range of times and temperatures for drying are preferable (so not even limited to that), noting 40-150 degrees C and drying time 3 minutes to 72 hours (note page 3 of the specification). 
Furthermore, as to the arguments with regard to the microwave reduction power range, temperature and reduction time, it would be understood from the references to ‘899, Ryu and Zhang that microwave reduction can occur for a range of temperatures, range of times and range of powers, and again one would be suggested to optimize these conditions and/or use taught conditions.  Note the citation of In re Aller.  Applicant has made no showing of criticality for the claimed conditions, where the specification even discloses preferrable (so not even limited to that) temperatures and time ranges broader  or differing than what claimed (note page 3 of the specification).  As to Ryu and Zhang not being directed to coatings,  while Ryu does not specifically teach that the graphene oxide is in the form of a coating, since the treatment is taught to reduce graphene oxide exposed to reducing agent, it would be understood to therefore reduce the graphene oxide that would be present in ‘636 and exposed to reducing agent.  Furthermore, Zhang also provides conditions for microwave reduction of graphene oxide with a reducing agent that would include putting the materials in a microwave oven and power used as discussed in the rejection above, giving suggested microwave conditions for treatment.  While Zhang does not specifically teach that the graphene oxide is in the form of a coating, since the treatment is taught to reduce graphene oxide exposed to reducing agent, it would be understood to therefore reduce the graphene oxide that would be present in ‘636 and exposed to reducing agent.  This is motivated by the benefits of microwave reduction.  As to the temperature of Ryu for microwave reduction, the rejection above discusses why with the temperatures also taught by other references, it would be expected that lower temperatures can be used.  Again, applicant has not shown criticality for the specific temperature, etc. conditions used.  Therefore, the rejections are maintained.
As to the argument of piecemeal combination, the Examiner is of the position that while a number of references were used, they would show the obviousness of using such features when providing a reduced graphene oxide coating on a substrate, where again applicant has not shown criticality for their specific process, merely a comparison to no graphene oxide coating, where the primary reference to ‘636 already wants a graphene oxide coating, for example. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718